Citation Nr: 1110050	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  03-18 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973 and from August 1973 to June 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In August 2001, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.  After the Board denied this claim in April 2005, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2007, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's April 2005 decision and remand the case for further development and readjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued an Order remanding the case to the Board for further development of the Veteran's claim.  In October 2007, in order to prevent prejudice to the Veteran, the Board vacated its April 2005 decision and remanded the Veteran's claim for further development in accordance with the directives of the Joint Motion.

Subsequent to the Board's October 2007 remand, the RO submitted requests for records to several facilities, including the National Archives and Records Administration; the Naval Aviation History Office; and the Department of the Navy, the Navy History and Heritage Command.  The RO did not, however, notify the Veteran or his representative of the responses received to the requests for records.  Further, the Veteran and his representative have not received a description 

of VA's attempts to obtain records from each facility.  Consequently, neither the Veteran nor his representative has been provided an opportunity to respond or an opportunity to obtain additional records.  In order to satisfy VA's duties under the Veteran's Claims Assistance Act, the Board finds that a remand is warranted in order to provide the Veteran such notice and opportunity.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

The Veteran is reminded that, while VA has a duty to assist veterans in obtaining information relevant to their claims, there is a corresponding duty on the part of veterans to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Additionally, the evidence of record demonstrated that the Veteran was stationed aboard the U.S.S. Midway from July 1972 to August 1973.  During this period of time, the Veteran asserted that he was assigned to temporary additional duty in Subic Bay, Philippines.  In order to travel to Subic Bay from the U.S.S. Midway, the Veteran claimed that he travelled through Da Nang, Republic of Vietnam.  In March 2002, the RO deferred issuing a rating decision with respect to the above captioned claim in order to conduct further development.  Therein, the RO stated, "If we can show [temporary duty assignment] to Philippines[,] we can concede that the [V]eteran was actually in Vietnam."  The RO did not provide a basis for this statement.  As such, the RO must provide the authority upon which they concluded that VA would concede to the Veteran's presence in the Republic of Vietnam if there is evidence demonstrating that the Veteran was assigned to temporary additional duty in Subic Bay, Philippines.

Accordingly, the case is remanded for the following actions:

1.  The RO must notify the Veteran and his representative of all of the efforts to develop the claim of entitlement to service connection for diabetes mellitus, type II, in conjunction with the Board's Remand in October 2007.  Specifically, the RO must (a) identify the information the RO was unable to obtain; (b) explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond. 

2.  With respect to the March 2002 deferred rating decision, the RO must provide the authority upon which they based their finding that VA would concede the Veteran's presence in the Republic of Vietnam if the evidence of record demonstrated that he was assigned to temporary additional duty in Subic Bay, Philippines.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, to include consideration of all relevant received or submitted since March 2005.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

